Steele Hays, Justice, dissenting. The majority proceeds to reverse this case on the assumption that the appellants, who were the defendants below, had an absolute right to divest the circuit court of jurisdiction over the appellee’s cause of action for breach of contract, merely by filing a motion to transfer to chancery court prior to a decision on the merits. I respectfully disagree. Rescission is an affirmative defense which must be pled [ARCP Rule 12(b) and 8(c)] and appellants did not plead rescission. Moreover, it is well settled that it is not error to deny a motion to transfer that is untimely. Whitten Developments, Inc. v. Agee, 256 Ark. 968, 511 S.W.2d 466 (1974); Reid v. Karoley, 232 Ark. 261, 337 S.W.2d 648 (1960); Gray v. Malone, 142 Ark. 609, 219 S.W. 742 (1920); Crawford County Bank v. Bolton, 87 Ark. 142, 112 S.W. 398 (1908); Cockrell v. Warner, 14 Ark. 345 (1853); Jamison v. May, 13 Ark. 600 (1853). The majority ignores the absence of an affirmative pleading and declares this motion was timely because it was filed ten months before the case was decided. But the fact is, at the time the motion was filed the pleadings had been joined for sixteen months, a jury had been waived, the case had been submitted to the circuit judge upon a stipulation of facts and briefs had been submitted. Thus, this case had proceeded at law without protest from the appellants for almost a year and a half and was awaiting final decision when the motion to transfer was filed. In Whitten v. Agee, supra (dealing with a belated motion to transfer from equity to law), this court remarked: We have also held that by failure to make a timely motion to transfer, in a case of this kind, a party waives the right unless the equity court is wholly incompetent to grant the relief sought. More recently, in McCune v. Brown, 8 Ark. App. 51, 648 S.W.2d 811 (1983), the Court of Appeals refused to consider the merits of a motion to transfer (which the trial court had denied) filed five months after the answer: We do not reach this issue, since we find that appellant did not timely file her motion to transfer . . . Approximately five months have transpired between the time of the original answer and the filing of the motion to transfer. By this decision it appears no longer necessary that a motion to transfer be timely or that it be based upon a pleading asserting an equitable defense. I would affirm the judgment. Hickman, J., joins this dissent.